internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-103212-99 date date parent_corporation m corporation n sec_1 sec_2 t1 new t1 t2 plr-103212-99 new t2 zco zco state x state y state z date a date b date c date d this letter responds to your date request for rulings on certain federal_income_tax consequences of four proposed mergers additional information was submitted in letters dated date and date related rulings concerning exempt_organization issues appear in separate letters issued by the internal_revenue_service on date d parent is a state x nonstock nonprofit corporation and the parent of a corporate group that provides health care services to the general_public parent is the sole shareholder of t1 a state y for-profit stock corporation and the managing member of both sec_1 and sec_2 both of which are state y nonstock nonprofit_corporations parent’s two members corporation m and corporation n are a state y non-stock nonprofit corporation and a state x non-stock nonprofit corporation respectively corporation m and corporation n serve as the corporate member of sec_2 and sec_1 plr-103212-99 respectively t1 and sec_1 each hold percent of the outstanding_stock of t2 a state y for-profit stock corporation corporation m corporation n parent sec_1 and sec_2 are exempt from federal taxation under sec_501 of the internal_revenue_code it is proposed that both t1 and t2 convert from taxable stock corporations to nonstock nonprofit tax-exempt membership corporations new t1 was incorporated on date a as a membership corporation having parent as its sole corporate member new t2 was incorporated on date b as a membership corporation having sec_1 and t1 as its corporate members moreover corporation m corporation n parent t1 and new t1 have entered into a conversion agreement the t1 conversion agreement dated date c a date before the effective date of sec_1_337_d_-4 of the income_tax regulations pursuant to which the parties are obligated to effect the t1 conversion described in steps and below subject only to the receipt from the internal_revenue_service of a determination_letter for new t1 and this private_letter_ruling likewise corporation m corporation n parent sec_1 t1 new t1 t2 and new t2 have entered into a conversion agreement the t2 conversion agreement dated date c a date before the effective date of sec_1_337_d_-4 pursuant to which the parties are obligated to effect the t2 conversion described in steps and below subject only to the receipt from the internal_revenue_service of a determination_letter for new t2 and this private_letter_ruling both new t1 and new t2 have received favorable determination letters regarding their tax-exempt status dated date d for what are represented to be good business purposes parent proposes the following transactions t1 will merge the first merger into a newly established state z stock corporation wholly-owned by parent zco with zco as the surviving corporation as a consequence of the first merger under state y law zco will acquire all the assets and assume all the liabilities of t1 each outstanding share of t1 stock will be converted into an equal number of shares of zco stock the shares of t1 stock held by parent will be canceled immediately following the first merger zco will merge the second merger into new t1 in accordance with state z and state y law with new t1 as the surviving corporation the outstanding shares of zco stock held by parent will be canceled and effectively converted into a single voting membership interest in new t1 which membership interest will be held solely by parent this voting membership interest will entitle parent to substantially the same rights as parent had in the t1 stock as a consequence of the second merger new t1 will acquire all the assets and liabilities of zco steps and are hereinafter referred to as the t1 conversion plr-103212-99 t2 will merge the third merger into a newly established state z stock corporation wholly-owned in equal parts by new t1 and sec_1 zco with zco as the surviving corporation as a consequence of the third merger under state y law zco will acquire all the assets and assume all the liabilities of t2 each outstanding share of t2 stock will be converted into an equal number of shares of zco stock the shares of t2 stock held by new t1 and sec_1 will be canceled immediately following the third merger zco will merge the fourth merger into new t2 in accordance with state z and state y law with new t2 as the surviving corporation the outstanding shares of zco stock held by new t1 and sec_1 will be canceled and effectively converted into two equal voting membership interests in new t2 to be held by new t1 and sec_1 these voting membership interests will entitle each member to substantially the same rights as the member had in the t2 stock as a consequence of the fourth merger new t2 will acquire all the assets and liabilities of zco steps and are hereinafter referred to as the t2 conversion following the t1 conversion new t1 will continue the historic activities and operations of t1 new t1 will be a membership corporation with the sole membership interest therein held by parent following the t2 conversion new t2 will continue the historic activities and operations of t2 new t2 will be a membership corporation with the membership interests therein held by new t1 and sec_1 it has been represented that to the best of the taxpayers’ representatives’ knowledge and belief each of the first merger the second merger the third merger and the fourth merger will qualify as a reorganization under sec_368 if the service rules as proposed moreover it has been represented that both the t1 conversion agreement and the t2 conversion agreement are binding under state y law based solely on the information submitted and the representations made we rule as follows the t1 conversion and the t2 conversion will not result in gain_or_loss under sec_336 and sec_337 nor will there be recapture_of_depreciation under sec_1245 or sec_1250 the continuity_of_interest requirement set forth in sec_1_368-1 is satisfied in each of the first merger the second merger the third merger and the fourth merger no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time or or effects resulting from the transactions that are not specifically plr-103212-99 covered by the above rulings in particular no opinion is expressed about the tax treatment of the first merger the second merger the third merger and the fourth merger except to the extent indicated in ruling this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction must attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer’s representative sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
